Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.1 piRapayl 0G
IN THE UNITED STATES DISTRICT COl april 24, 2019 2:18 PM

 

WESTERN DISTRICT OF MICHIGAN CLERK OF COURT
SOUTHERN DIVISION U.S. DISTRICT COURT
WESTERN DISTRICT C F MICH GAN “
BY:_ mkc vcanne av ALBAN
DARRELL D. JONES, AND CIVIL RIGHTS COMPLAINT AND
JONES INVESTING, LLC, ACTION WITH JURY DEMAND
Plaintiff,

1:19-cv-316
Robert J. Jonker
HOM: Chief U.S. District Judge

V. Case No.

DEFENDANT SAMEENA MAJEED, MNo.#1., IS BEING SUED IM HER INDIVIDUAL

CAPACITY AS CHIEF OF THE UNITED STATES DEPARTMENT OF JUSTICE CIVIL RIGHTS
DIVISION HOUSING AND CIVIL ENFORCEMENT SECTION, EMPLOYED at 950 Pennsylvania
Avenue, NW - G Street, Washington, D.C., #20530.

DEFENDANT ONJIL McEACHIN, No.#2., IS BEING SUED IN HIS INDIVIDUAL CAPACITY
AS TRIAL ATTORNEY OF THE UNITED STATES DEPARTMENT OF JUSTICE HOUSING AND
CIVIL ENFORCEMENT SECTION, EMPLOYED at 950 Pennsylvania Avenue, NW - G
Street, Washington, D.C., #20530

DEFENDANT JOHN DAVID GARDINER, No.#3., IS BEING SUED IN HIS INDIVIDUAL
CAPACITY AS ATTORNEY EMPLOYED FOR BODMAN PLC, at 99 Monroe Avenue NW, Suite
506, in Grand Rapids, Michigan #49503.

DEFENDANT DALE J. HILSON, Mo.#4., IS BEING SUED IN HIS INDIVIDUAL CAPACITY
AS THE MUSKEGON COUNTY ELECTED PROSECUTOR, at 990 Terrace Street, Suite 505,
in Muskegon, Michigan #49442.

DEFENDANT KATHRYN H. NORTON, No.#5., IS BEING SUED IN HER INDIVIDUAL CAPACITY
AS AN ASSISTANT MUSKEGON COUNTY PROSECUTOR, at 990 Terrace Street, Suite 505,
in Muskegon, Michigan #49442.

DEFENDANT BENJAMIM L. MEDEMA, No.#6., IS BEING SUED IN HIS INDIVIDUAL CAPACITY
AS AN ASSISTANT MUSKEGON COUNTY PROSECUTOR, 990 Terrace Street, Suite 505,
in Muskegon, Michigan #49442.

DEFENDANT MARY E. FARRELL, No.#/., IS BEING SUED IN HER INDIVIDUAL CAPACITY
AS AN ASSISTANT MUSKEGON COUNTY PROSECUTOR, at 990 Terrace Street, Suite 505,
in Muskegon, Michigan #49442.

DEFENDANT MATTHEW J. ROBERTS, No.#8., IS BEING SUED IM HIS INDIVIDUAL CAPACITY
AS AN ASSISTANT MUSKEGON COUNTY PROSECUTOR, at 990 Terrace Street, Suite 505,
in Muskegon, Michigan #49442.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.2 Page 2 of 58

DEFENDANT JOHN R. BEASON, No.#9., IS BEING SUED IN HIS INDIVIDUAL CAPACITY
AS A PRIVATE PRACTICING ATTORNEY, at 15 Ionia Avenue, SW Suite 530, in
Grand Rapids, Michigan #49503.

DEFENDANT KEVIN JOHN WISTROM, No.#10., IS BEING SUED IN HIS INDIVIDUAL
CAPACITY AS AN ATTORNEY, at 1 East Apple Avenue, Suite C, in Muskegon,
Michigan #49442.

DEFENDANT LOGAN ANDERSON, No.#11., IS BEING SUED IN HIS INDIVIDUAL CAPACITY
AS A MUSKEGON COUNTY POLICE DETECTIVE, at 980 Jefferson Street, in Muskegon,
Michigan #49440.

DEFENDANT NATE BAKER, MNo.#12., IS BEING SUED IN HIS INDIVIDUAL CAPACITY
AS A MUSKEGON COUNTY POLICE DETECTIVE, at 980 Jefferson Street, in Muskegon,
Michigan #49440.

DEFENDANT JOHN DOE, No.#13., IS BEING SUED IN HIS INDIVIDUAL CAPACITY AS A
MUSKEGON COUNTY POLICE DETECTIVE, at 980 Jefferson Street, in Muskegon,
Michigan #49440.

DEFENDANT DAYATA TOTTEN, No.#14., IS BEING SUED IM HER INDIVIDUAL CAPACITY
AS A WITNESS, at 32 W. Forest Avenue, in Muskegon, Michigan #49441.

DEFENDANT SEQUOIA TOTTEN RANDLE-EL, No.#15., IS BEING SUED IN HER INDIVIDUAL
CAPACITY AS A HOMEMAKER, at 3112 Seventh Street, in Muskegon Heights,
Michigan #49444,

DEFENDANT JEFFREY ALLEN CONLEY, No.#16., IS BEING SUED IN HIS INDIVIDUAL
CAPACITY WHO IS CURRENTLY A PRISONER, at Marquette Branch Prison, 1960 U.S.
Highway 41 South, in Marquette, Michigan #49855.

DEFENDANT TYREE LADON EDWARDS, #270389, No.#17., IS BEING SUED IN HIS
INDIVIDUAL CAPACITY AS MICHIGAN DEPARTMENT OF CORRECTIONS PRISONER UNDER
THE SUPERVISION OF RITA DOOLEY, SUPERVISOR, at 985 E. Barney Street, in
Muskegon, Michigan #49444,

DEFENDANT GREGORY EARL DIXON, No.#18., IS BEING SUED IN HIS INDIVIDUAL
CAPACITY AS A FORMER TENANT OF PLAINTIFF, at 1447 Terrace Street Apt.#1.,
in Muskegon, Michigan #49442.

DEFENDANT VALERIE LYNN GREYS, No.#19., IS BEING SUED IN HER INDIVIDUAL
CAPACITY AS AN EMPLOYEE OF THE WESTCO GAS STATION, at 1075 W. Laketon Nevada,
Avenue, in Muskegon, Michigan #49441.

Defendants.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.3 Page 3 of 58
I.

INTRODUCTION

NOW COMES, the Plaintiff Darrell D. Jones, and Jones Investing, LLC,
In Pro Per, by and through his Civil Rights Complaint and Action with Jury
Demand, pursuant to 42 U.S.C. § 1983, for violations of the plaintiff's First
Amendment Rights to petition the government for the redress of grievances; to
practice the plaintiff's religion as a member of the Son of Man secular
beliefs and practices (Mark 14:121); and to be free from retaliations by his
government officials; The defendants violated the Fourth Amendment Rights of
plaintiff to be secured in his person, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no warrants
shall issue, but upon probable cause, supported by oath or affirmation, and
particularly describing the place to be searched, and the persons or things
to be seized; The Fifth Amendment applies to every level of the government,
including the federal, state, and local levels, as well as any corporation,
private enterprise, group, or individual, or any foreign government in
regards to a US citizen or resident of the US. The Supreme Court furthered
the protections of this amendment through the Due Process Clause of the
Fourteenth Amendment. The Fifth Amendment creates a number of rights relevant
to both criminal and civil legal proceedings. In criminal cases, the Fifth
Amendment guarantees the right to a grand jury, forbids double jeopardy, and
protects against self-incrimination. It also requires that "due process of
law" be part of any proceeding. The Sixth Amendment guarantees the right of
criminal defendants, including the right to a public trial without unnecess-
ary delay, the right to a lawyer, the right to an impartial jury, and the
right to know who your accusers are and the nature of the charges and

evidence against you.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.4 Page 4 of 58
To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth

facts that, when construed favorably, establish (1). That deprivation of a
right secured by the Constitution or laws of the United States; (2). Caused
by a person acting under the color of state law. See Marvin v. City of Taylor,
509 F.3d 234, 243 (6th Cir. 2007); Sigley v. City of Parma Heights, 437 F.3d
527, 533 (6th Cir. 2006); and Waters v. City of Morristown Tenn., 242 F.3d
353, 358-359 (6th Cir. 2001).

II.
JURISDICTION

The Jurisdiction of the Federal District Court is properly invoked,
pursuant to 28 U.S.C. § 1343(a)(3), to redress the deprivation, under color
of state law, statute, ordinance, regulation, custom or usage, of any right,
privilege, or immunity secured by the Constitution of the United States or
by any Act of Congress providing for equal rights of citizens or of all

persons within the Jurisdiction of the United States.

III.
AMOUNT IN CONTROVERSY

In this action the amount in controversy, pursuant to 28 U.S.C. §
1331(a), the district courts shall have original jurisdiction of all civil
actions, wherein the matter in controversy exceeds the sum or value of
Five Hundred Million ($500,000,000.00) Dollars ... exclusive of interest

and costs, of the Federal Questions Presented.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.5 Page 5 of 58

IV.
PARTIES

Plaintiff Darrell D. Jones, and Jones Investing, LLC, was at all times
relevant and pertinent to these proceedings a citizen of the United States
and the State of Michigan, and residing at 1976 Dykstra Road, in Muskegon,

Michigan #49445.

V.
DEFENDANTS

Defendant Sameena Majeed, No.#1., was at all times relevant and
pertinent to these proceedings employed by the federal government worked
under the color of state law with state officials to violate the plaintiff's
Federal Constitutional Rights and is being sued for Twenty Six Million,
Three Hundred Fifteen Thousand, Seven Hundred Eighty Mine Dollars and
Fifty Cent ($26,315,789.50), in her individual capacity as Chief of the
United States Department of Justice Civil Rights Division Housing and Civil
Enforcement Section, employed at 950 Pennsylvania Avenue, NW - G Street,

Washington, D.C., #20530.

Defendant Onjil McEachin, No.#2., was at all times relevant and
pertinent to these proceedings employed by the federal government worked
under the color of state law with state officials to violate the plaintiff's
Federal Constitutional Rights and is being sued for Twenty Six Million,
Three Hundred Fifteen Thousand, Seven Hundred Eighty Nine Dollars and
Fifty Cent ($26,315,789.50), in his individual capacity as Trial Attorney
of the United States Department of Justice Housing and Civil Enforcement
Section, employed at 950 Pennsylvania Avenue, NW - G Street, Washington,

D.C., #20530.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.6 Page 6 of 58
Defendant John David Gardiner, No.#3., was at all times relevant and

pertinent to these proceedings worked under the color of state law with
state officials to violate the plaintiff's Federal Constitutional Rights and
is being sued for Twenty Six Million, Three Hundred Fifteen Thousand, Seven
Hundred Eighty Mine Dollars and Fifty Cent ($26,315,789.50), in his
individual capacity as Attorney Employed for Bodman PLC, at 99 Monroe Avenue

NW, Suite 506, in Grand Rapids, Michigan #49503.

Defendant Dale J. Hilson, No.#4., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity as the Muskegon County Elected Prosecutor, at

990 Terrace Street, Suite 505, in Muskegon, Michigan #49442.

Defendant Kathryn H. Norton, No.#5., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Mine Dollars and Fifty Cent ($26,315,789.50),
in her individual capacity as an Assistant Muskegon County Prosecutor, at

990 Terrace Street, Suite 505, in Muskegon, Michigan #49442.

Defendant Benjamin L. Medema, No.#6., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional

Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.7 Page 7 of 58
Thousand, Seven Hundred Fighty Nine Dollars and Fifty Cent ($26,315,789.50),

in his individual capacity as an Assistant Muskegon County Prosecutor, at

990 Terrace Street, Suite 505, in Muskegon, Michigan #49442.

Defendant Mary E. Farrell, No.#/., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Mine Dollars and Fifty Cent ($26,315,789.50),
in her individual capacity as an Assistant Muskegon County Prosecutor, at

990 Terrace Street, Suite 505, in Muskegon, Michigan #49442.

Defendant Matthew J. Roberts, No.#8., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity as an Assistant Muskegon County Prosecutor, at

990 Terrace Street, Suite 505, in Muskegon, Michigan #49442.

Defendant John R. Beason, No.#9., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity as a Private Practicing Attorney, at 15 Ionia

Avenue, SW Suite 530, in Grand Rapids, Michigan #49503.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.8 Page 8 of 58
Defendant Kevin John Wistrom, No.#10., was at all times relevant and

pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity as an Attorney, at 1 East Apple Avenue, Suite C,

in Muskegon, Michigan #49442.

Defendant Logan Anderson, No.#11., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity as a Muskegon County Police Detective, at 980

Jefferson Street, in Muskegon, Michigan #49440.

Defendant Nate Baker, No.#12., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity as a Muskegon County Police Detective, at 980

Jefferson Street, in Muskegon, Michigan #49440.

Defendant John Doe, No.#13., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional

Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.9 Page 9 of 58
Thousand, Seven Hundred Fighty Nine Dollars and Fifty Cent ($26,315,789.50),

in his individual capacity as a Muskegon County Police Detective, at 980

Jefferson Street, in Muskegon, Michigan #49440.

Defendant Dayata Totten, No.#14., was at all times relevant and
pertinent to these proceedings a defendant in People v. Dayata Totten,
Case No.#18-00-0513-FH where the state officials urged the defendant to
give aid and/or assist them with violating the plaintiff's Federal
Constitutional Rights and is being sued for Twenty Six Million, Three
Hundred Fifteen Thousand, Seven Hundred Eighty Mine Dollars and Fifty Cent
($26,315,789.50), in her individual capacity as a Witness, at 32 W. Forest

Avenue, in Muskegon, Michigan #49441.

Defendant Sequoia Totten Randle-El, No.#15., was at all times relevant
and pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Mine Dollars and Fifty Cent ($26,315,789.50),
in her individual capacity as a Homemaker, at 3112 Seventh Street, in

Muskegon Heights, Michigan #49444,

Defendant Jeffrey Allen Conley, No.#16., was at all times relevant
and pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity who is currently a prisoner, at Marquette Branch

Prison, 1960 U.S. Highway 41 South, in Marquette, Michigan #49855.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.10 Page 10 of 58
Defendant Tyree Ladon Edwards, #270389, No.#1/7., was at all times

relevant and pertinent to these proceedings working under the color of state
law with federal and state officials to violate the plaintiff's Federal
Constitutional Rights and is being sued for Twenty Six Million, Three Hundred
Fifteen Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,
789.50), in his individual capacity as Michigan Department of Corrections
Prisoner, under the supervision of Rita Dooley, supervisor, at 985 E. Barney

Street, in Muskegon, Michigan #49444,

Defendant Gregory Earl Dixon, No.#18., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Mine Dollars and Fifty Cent ($26,315,789.50),
in his individual capacity as a former tenant of plaintiff, at 1447 Terrace

Street Apt., in Muskegon, Michigan #49442.

Defendant Valerie Lynn Greys, No.#19., was at all times relevant and
pertinent to these proceedings working under the color of state law with
federal and state officials to violate the plaintiff's Federal Constitutional
Rights and is being sued for Twenty Six Million, Three Hundred Fifteen
Thousand, Seven Hundred Eighty Nine Dollars and Fifty Cent ($26,315,789.50),
in her individual capacity as an employee of the Westco Gas Station, at 1075

W. Laketon Nevada, Avenue, in Muskegon, Michigan #49441.

10
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.11 Page 11 of 58

First Cause of Action
Count-I

Defendants Denied Plaintiff His First Amendment Rights To Petition
When Defendants Sent Out Fifteen (15) Thousand Letters To Plaintiff's
Tenants To Have Plaintiff's Tenants File A False Police Report That

Plaintiff Had Committed First Degree Criminal Sexual Conduct And
Harassed Female Tenants Of His Properties

A. Plaintiff Was Denied His First Amendment
Rights To Petition Government For Redress Of Grievances

1). On October 15, 2018, the Defendants Sameena Majeed, No.#1., and
Onjil McEachin, No.#2., denied the plaintiff his First Amendment Rights To
Petition: (1) Plaintiff will show that on October 15, 2018, he was engaged
in business with his home investment business, Jones Investing, LLC, activity
protected by the First Amendment, when defendants sent out Fifteen (15)
Thousand Letters, to Jay Marlan Bass, at 821 Evanston Avenue, in Muskegon,
Michigan #49442; (2) The plaintiff suffered a deprivation, when defendants
sent out Fifteen (15) Thousand Letters, to plaintiff's other tenants to have
plaintiff's tenants file a "False Police Report} contrary to MCL § 750.411a
(1)(b), that plaintiff had committed first degree criminal sexual conduct,
contrary to MCL § 750.520b(1), that would likely deter First Amendment
activity in the future, and because defendants claimed plaintiff had harassed
"Female Tenants Of His Properties’) and; (3) The First Amendment activity was
"at least a motivating factor'’ in the Defendants initiating the Fair
Housing Act Violation, in which the defendants knew or reasonably should
have known was a violation of the plaintiff's Constitutional Rights, in

which the plaintiff has suffered prejudice to his business reputation.

2). On October 15, 2018, Movember 1, 2018, December 19, 2018, January

6, 2019, and January 8, 2019, the Defendants Sameena Majeed, No.#1., and

11
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.12 Page 12 of 58
Onjil McEachin, No.#2., and John David Gardiner, No.#3., and Dale J. Hilson,

No.#4., and Kathryn H. Norton, No.#5., and Benjamin L. Medema, No.#6., and
Mary E. Farrell, No.#/., and Matthew J. Roberts, No.#8., and John R. Beason,
No.#9., and Kevin John Wistrom, No.#10., Logan Anderson, No.#11., and Mate
Baker, Mo.#12., and John Doe, Mo.#13., and Dayata Totten, No.#14., and
Sequoia Totten Randle-EL, Mo.#15., and Jeffrey Allen Conley, Mo.#16., and
Tyree Ladon Edward, #270389, No.#17/., and Gregory Earl Dixon, No.#18., and
Valerie Lynn Greys, Mo.#19., denied the plaintiff his First Amendment Rights
To Petition: (1) Plaintiff will show that on October 15, 2018, he was engaged
in business with his home investment business, Jones Investing, LLC, activity
protected by the First Amendment, when defendants sent out Fifteen (15)
Thousand Letters, to Jay Marlan Bass, at 821 Evanston Avenue, in Muskegon,
Michigan #49442; Dayata Totten, No.#14., at 32 W. Forest Avenue, in Muskegon,
Michigan #49441; Sequoia Totten Randle-EL, No.#15., at 3112 Seventh Street,
in Muskegon Heights, Michigan #49444; Jeffrey Allen Conley, No.#16., at
Marquette Branch Prison, 1960 U.S. Highway 41 South, in Marquette, Michigan
#49855; Tyree Ladon Edwards, #270389, No.#17., at 985 E. Barney Street, in
Muskegon, Michigan #49444; Gregory Earl Dixon, No.#18., at 1447 Terrace
Street Apt.#1., in Muskegon, Michigan #49442; and Valerie Lynn Greys, No.#19.,
at 1075 W. Laketon Mevada, Avenue, in Muskegon, Michigan #49441; (2) The
plaintiff suffered a deprivation, when defendants sent out Fifteen (15)
Thousand Letters, to plaintiff's other tenants to have plaintiff's tenants
file a “False Police Report} contrary to MCL § 750.411a(1)(b), that plaintiff
had committed first degree criminal sexual conduct, contrary to MCL § 750.
520b(1), that would likely deter First Amendment activity in the future, and
because defendants claimed plaintiff had harassed "Female Tenants Of His
Properties} and; (3) The First Amendment activity was "at least a motivating

Factor’, in the Defendants initiating the Fair Housing Act Violation, in

12
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.13 Page 13 of 58
which the defendants knew or reasonably should have known was a violation

of the plaintiff's Constitutional Rights, in which the plaintiff has suffered

prejudice to his business reputation.

3). On October 9, 2017, the plaintiff was denied his First Amendment
Rights To Petition The Government For Redress Of Grievances, when the
Defendant Jeffrey Allen Conley, MNo.#16., did make an assault, contrary to
MCL § 750.81(1), or an assault and battery, contrary to MCL § 750.81, upon
plaintiff Darrell D. Jones, in which defendant Kathryn H. Norton, No.#5.,
filed the complaint in People Of The State Of Michigan v. Jeffrey Allen
Conley, Case No.#17-18-8744-SM, but did not conclude the prosecution in
which she violated the plaintiff Fourth Amendment Rights, where the plaintiff
was seriously injured in the attack, in which the defendants knew or
reasonably should have known was a violation of the plaintiff's Constitut-
ional Rights, in which the plaintiff has suffered prejudice to his business

reputation.

4). On October 12, 2017, in The People Of The State Of Michigan v.
Jeffrey Allen Conley, Case No.#17-18-8744-SM, the Defendant Dale J. Hilson,
No.#4., acknowledged the plaintiff was denied his First Amendment Rights To
Petition The Government For Redress Of Grievances, when the Defendant
Jeffrey Allen Conley, No.#16., did make an assault, contrary to MCL § 750.
81(1), or an assault and battery, contrary to MCL § 750.81, upon plaintiff
Darrell D. Jones, in which defendant Kathryn H. Norton, No.#5., filed the
complaint in People Of The State Of Michigan v. Jeffrey Allen Conley, Case
No.#17-18-8744-SM, but did not conclude the prosecution in which she
violated the plaintiff Fourth Amendment Rights, where the plaintiff was

seriously injured in the attack, in which the defendants knew or reasonably

13
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.14 Page 14 of 58
should have known was a violation of the plaintiff's constitutional Rights,

in which the plaintiff has suffered prejudice to his business reputation.

November 13, 2017, Letter From Doctor Nicho
Vandenbosch Mercy Health Physician Partners

5). On November 13, 2017, Doctor Nicho Vandenbosch, wrote this letter
pertaining to the plaintiff's Darrell D. Jones, medical condition after his
injuries suffered on October 9, 2017, stated:" To whom it may concern - I am
the primary care physician for Darrell Jones (Date of Birth 02-16-1963).
‘Following his alleged assault on October 9, 2017, he has had significant
worsening in his neurologic functioning. A month has gone by, and yet patient
is still unable to communicate verbally in a comprehensible way, much less
follow commands or execute complex tasks throughout his day. This is a
dramatic change from his baseline, and it is unclear at this point if or
when he will be able to resume some of the tasks that he previously performed
with ease (i.e. care of self-hygiene, driving, working as a business owner).
Please consider these factors when dealing with any legal proceedings
related to his alleged assault. Feel free to contact my office with any
questions or concern.'" See (Attached Letter From Doctor Nicho Vandenbosch,
Dated 11-13-2017). In which the defendants Dale J. Hilson, Mo.#4., and
Kathryn H. Norton, No.#5., knew or reasonably should have known was a
violation in The People Of The State Of Michigan v. Jeffrey Allen Conley,
Case Mo.#17-18-8744-SM, of the plaintiff's Constitutional Rights, in which

the plaintiff has suffered prejudice to his business reputation.

14
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.15 Page 15 of 58
6). On November 1, 2017, the Defendant Benjamin L. Medema, No.#6., in

The People Of The State Of Michigan v. Jeffrey Allen Conley, Case

No. #17-18-9245-FY, filed a felony complaint against the Defendant Jeffrey
Allen Conley, No.#16., that charged defendant with Five (5) separate counts:
(1) Firearms Possession By Felon, contrary to MCL § 750.224f; (2) Carrying
Concealed Weapons, contrary to MCL § 750.227; (3) Assault With A Dangerous
Weapon (Felonious Assault) did make an assault upon Plaintiff Darrell D.
Jones, with a dangerous weapon, to-wit: a pistol, but without intending to
commit the crime of Murder, contrary to MCL § 750.316, or to inflict great
bodily harm less than the crime of Murder, contrary to MCL § 750.825

(4) Weapon - Felony Fireare, contrary to MCL § 750.227b; and (5) Habitual
Offender - Fourth Offense, contrary to MCL § 769.12. The plaintiff was denied
his rights to petition the government for the redress of grievances, in which
the defendants knew or reasonably should have known was a violation of the
plaintiff's Constitutional Rights, in which the plaintiff has suffered
prejudice to his business reputation. See (Attached Complaint and Docket

Sheet Pertaining To This Case).

7). On October 16, 2017, the plaintiff was denied his First Amendment
Rights To Petition The Government For Redress Of Grievances, when the
Defendants Jeffrey Allen Conley, Mo.#16., and Tyree Ladon Edwards, #270389,
No.#17., did make an assault, contrary to MCL § 750.81(1), or an assault and
battery, contrary to MCL § 750.81, upon plaintiff Darrell D. Jones, in which
defendant Kathryn H. Morton, Mo.#5., filed the amended complaint misdemeanor
and warrant misdemeanor, in People Of The State Of Michigan v. Jeffrey Allen
Conley, Case No.#17-18-8744-SM, who was not fully prosecuted for injuring
the plaintiff Darrell D. Jones, but Tyree Ladon Edwards, #270389, in The
People Of The State Of Michigan v. Tyree Ladon Edwards, #270389, Case

No.#17-18-8745-SM, was charged and prosecuted. See (Attached Complant and

15
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.16 Page 16 of 58
Warrant, and Docket Sheet). The plaintiff was denied his rights to petition

the government for the redress of grievances, in which the defendants knew
or reasonably should have known was a violation of the plaintiff's

Constitutional Rights, in which the plaintiff has suffered prejudice to his
business reputation, at the time defendants injured plaintiff on October 9,

2017.

8). On October 12, 2017, in The People Of The State Of Michigan v.
Tyree Ladon Edwards, Case No.#17-18~-8745-SM, the Defendant Dale J. Hilson,
No.#4., acknowledged the plaintiff was denied his First Amendment Rights To
Petition The Government For Redress Of Grievances, when the Defendants
Jeffrey Allen Conley, No.#16., and Tyree Ladon Edwards, #270389, No.#17.,
did make an assault, contrary to MCL § 750.81(1), or an assault and battery,
contrary to MCL § 750.81, upon plaintiff Darrell D. Jones, in which defendant
Kathryn H. Norton, No.#5., filed the complaint in People Of The State Of
Michigan v. Jeffrey Allen Conley, Case No.#17-18-8744-SM, but did not
conclude the prosecution in which she violated the plaintiff Fourth Amendment
Rights, where the plaintiff was seriously injured on October 9, 2017, with
a (Brain Concussion) as noted in the Mercy Health - Hackley Campus Emergency
Services Discharge Instructions, dated October 17, 2017, from the attack,
in which the defendants knew or reasonably should have known was a violation
of the plaintiff's Constitutional Rights, in which the plaintiff has suffered

prejudice to his business reputation.

9). On May 24, 2018, in The People Of The State Of Michigan v. Gregory
Earl Dixon, Case No.#18-00-0568-FH, the Honorable Annette R. Smedley,
sentenced. See (Attached Judgment Of Sentence, Filed 5-30-2018), the defendant
for filing a False Police, Report of A Felony, contrary to MCL § 750.411a(1)

(b), where defendant Gregory Earl Dixon, did intentionally make a false

16
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.17 Page 17 of 58
police report of the commission of a felony, on November 1, 2017, of an

Assault With A Dangerous Weapon, to a peace Officer of the Muskegon Police
Department, that defendant had seen defendant Jeffrey Allen Conley, No.#16.,
pull GUN, on the Plaintiff Darrell D. Jones, but changed his story, after
defendant learned that the plaintiff, was evicting defendant from the
plaintiff, property at 1449 Terrace Street, Apt. #1., in Muskegon, Michigan
#49442, knowing that the report was false. See (Attached Summons Landlord -
Tenant/Land Contract, signed by Court Clerk/Officer on 1-10-18). On January
3, 2018, the Defendant Matthew J. Roberts, filed the Criminal Complaint in
The People Of The State Of Michigan v. Gregory Earl Dixon, Case No.#18-00-
0568-FH, because the Defendant Matthew J. Roberts, failed in getting the
Defendant Gregory Earl Dixon, to file a False Police Report, on the plaint-
iff Darrell D. Jones. The plaintiff was denied his rights to petition the
government for the redress of grievances, in which the defendants knew or
reasonably shound have known was a violation of the plaintiff's
Constitutional Rights, in which the plaintiff has suffered prejudice to his
business reputation, at the time defendants injured plaintiff on October 9,
2017, and November 1, 2017. See (Attached Complaint and Warrant, Signed
On 1-3-18).

10). On October 16, 2017, in Darrell D. Jones v. Valerie Lynn Graves
(Greys), Case No.#2017-038436-LT, the Defendant Valerie Lynn Greys, Mo.#19.,
who lived in one of the plaintiff's rental units, at 866 E. Isabella Avenue,
in Muskegon, Michigan #49442, filed a false Fair Housing Act Violation,
against the plaintiff, in which the defendant knew or reasonably should
have known was a violation of the plaintiff's First Amendment Constitutional
Rights, in which the plaintiff has suffered prejudice to his business

reputation.

17
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.18 Page 18 of 58

Second Cause of Action
Count-II

Defendants denied the plaintiff his First Amendment Rights to
practice his religion as a member of the Son of Man secular beliefs
and practices (Mark 14:9121) and to be free from retaliations by his

government officials and defendants violated the Fourth Amendment Rights
of plaintiff to be secured in his person, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no
warrants shall issue, but upon probable cause, supported by oath or
affirmation, and particularly descibing the place to be searched, and
the persons or things to be seized, when defendants violated plaintiff
Fifth, Sixth, and Fourteenth Amendment Rights

B. Defendants Denied Plaintiff His First, Fourth, Fifth,
Sixth, And Fourteenth Amendment Rights

 

11). The plaintiff adopt and an incorporate herein by reference
fll through 10, as if those paragraphs were fully setforth fbelowlin this

complaint, and an allege and reallege in the following paragraphs that:

12). On December 11, 2017, the Defendants Logan Anderson, No.#11., and
Nate Baker, MNo.#12., denied the plaintiff his First Amendment Rights to
practice his religion as a member of the Son of Man secular beliefs and
practices (Mark 14:9121) and to be free from retaliations: (1) Plaintiff will
show this court that on December 11, 2017, he was engaged in business with
his home investment business, Jones Investing, LLC, activity protected by
the First Amendment. On December 1, 2017, Defendant Dayata Totten, Mo.#14.,
filed a Police Report, with the Muskegon County Police Department, an alleged
that on December 1, 2017, the Defendant Jeffrey Allen Conley, No.#16., had
committed a First Degree Criminal Sexual Assault, contrary to MCL § 750.520b,
against her, when she stated: "I was coming inside my house and Jeffrey
Conley, pushed his way in from behind me. 'He then began to tussel with me
and tried to raped me and put his penis in my mouth. I was able to grab my

phone and tell him I was calling the cops. He ran off.'" See (Attached

18
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.19 Page 19 of 58
Statement; Dated 12-1-17); (2) The plaintiff suffered a deprivation, by

his government officials and defendants violated the Fourth Amendment Rights
of plaintiff to be secured in his person, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no
warrants shall issue, but upon probable cause, supported by oath or
affirmation, and particularly describing the place to be searched, and the
persons or things to be seized, and (3) The First Amendment activity was

"at least a motivating factor in the Defendants Sameena Majeed, Mo.#1.,
Onjil McEachin, No.#2., John David Gardiner, No.#3., Dale J. Hilson, No.#4.,
Kathryn H. Norton, Mo.#5., Benjamin L. Medema, No.#6., Mary E. Farrell,
No.#/., Matthew J. Roberts, Mo.#8., John R. Beason, No.#9., Kevin John Wistrom,
No.#10., Logan Anderson, No.#11., Nate Baker, MNo.#12., and John Doe, Mo.#13.,
when defendants violated plaintiff Fifth, Sixth, to get and have Defendants
Dayata Totten, No.#14., Sequoia Totten Randle-EL, MNo.#15., Jeffrey Allen
Conley, No.#16., Tyree Ladon Edwards, #270389, No.#17., Gregory Earl Dixon,
No.#18., and Valerie Lynn Greys, Mo.#19, to file a "False Police Report’
contrary to MCL § 750.411a(1)(b), against the plaintiff, with intent to cause
the plaintiff injury, and violated plaintiff's Fourteenth Amendment Rights,
in which the defendants knew or reasonably should have known was a violation
of plaintiff's Constitutional Rights, in which the plaintiff has suffered

prejudice to his business reputation.

13). On February 29, 2016, Defendant Dayata Totten, Mo.#14., filed a
Muskegon County Police Report, against the Defendant Jeffrey Allen Conley,
No.#16., in which the Officer wrote:"I was dispatched to the residence, 32
W. Forest Avenue, in Muskegon, Michigan #49441, for a domestic. I arrived
and met with Dayata Totten. Dayata, stated her ex-boyfriend Jeffrey Conley,
came to the house knocking on the door. Dayata, does not want him at her

house so she called the police. Jeffrey, left prior to officers arrival.

19
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.20 Page 20 of 58
Dayata, stated Jeffrey, has made treats in the past so she does not want

him over. Officers Actions: I advised for Dayata, to call 911 if Jeffrey,
returns. I also explained to Dayata, that if she feels these threats are
valid that she may want to consider a [PPO] against Jeffrey. I cleared. C.
Anderson, [41]. See (Attached Police Report; Dated 2-29-16). On March 7,
2016, Dayata, filed another Muskegon County Police Report, against Jeffrey
Allen Conley, that said: Desk received an UNSERVED PPO on Court Case No.#16-
00-1131-PP, against Jeffrey Allen Conley, 02-28-1984. He is not to bother
Dayata Totten. He is not to enter onto 32 W. Forest. He is not to purchase

or possess a firearm. Order expires 12-31-2016, per Judge Pittman. LEIN

entry completed. Officer J.S. La Brenz (0). On December 14, 2016, A Case
Supplemental Report, was done that said: Desk received an Order to Extend a
PPO on Court Case No.#16-00-1131-PP, against Jeffrey Allen Conley. The

new expiration date is 1-31-2017, per Judge Gregory Pittman. LEIN modification
completed. M. Deephouse. See (Attached Police Report; Dated 3-7-16). On

March 26, 2016, Dayata, filed another Muskegon County Police Report, against
Jeffrey Allen Conley, Officer Bonebrake [12] stated: I was dispatched to
Royal Glen, for a civil dispute between Conley, and Totten, over visitation.
I spoke to Totten, and she said that she was not allowing Conley, to take
their child at this time as she was having a Birthday Party, with her Family.
Totten, said that Conley, left just prior to my arrival and there was no
longer a need for the police. Complaint closed. See (Attached Police Report;
Dated 3-26-16). On July 11, 2016, Dayata, made two (2) Muskegon County Police
Reports, against Jeffrey Allen Conley, Officer Joshua Rybak [50], stated: I
responded to the above location reference a domestic. I met with the caller
DAYATA TOTTEN, who advised her ex-boyfriend JEFFREY CONLEY, keeps driving by
her house and she does not want him there. Dayata, stated there was no assault

and no threats. Dayata, stated she has an unserved PPO on Jeffrey, which I

20
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.21 Page 21 of 58
confirmed in LEIN. I was advised Jeffrey, now lives somewhere on Leahy, but

unknown where. Dayata, was advised to call back if he returns. I took no
further action. See (Attached Police Reports; Dated 7-11-16). On July 11,
2016, Officer, S.G. Liskey, [0] wrote: I met with caller Totten, who stated
that Conley, had come to her house tonight. She has an unserved PPO on him

at this time. She said that tonight he wanted in and she would not let him
in. She advised that their relationship ended some time ago and he just
doesn't seem to be able to accept that fact. She said he threatened to damage
her car tonight, but did not. She said he left walking but she does not know
where to. She said he just lives from place to place as far as she knows.
Officers checked the area but were not able to Conley. No assault and no
damaged property were reported. Closed Liskey. See (Attached Police Reports;
Dated 7-11-16). On August 8, 2016, Dayata, filed two (2) more Muskegon

County Police Department, against Jeffrey Allen Conley, Sergeant T. Fine,
wrote: This officer responded to 32 W. Forest Avenue, on a domestic-PPO
violation. Upon arrival I spoke with caller Dayata Totten. She said prior to
my arrival the Father of her child, Jeffrey Conley, was at her house. Totten,
said she heard a knock on the front door and looked outside. She said Conley's
cousin was there. Totten, said she saw Conley, sitting in the drivers seat

of a truck parked across the street. She said they left prior to my arrival.
Totten, said she hasn't been with Conley, for almost two (2) years and thinks
he lives somewhere in Muskegon Heights. She said she has a PPO on him but it
hasn't been served. I told her this incident would be documented and call
back if he returned. LEIN showed. I checked with JAN at the from desk and

the file didn't show any proof of service on Conley. The system shows her
name spelled DAYATA. She told me it was DAYATA. No further action on this.

See (Attached Police Reports; Dated 8-8-16).

21
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.22 Page 22 of 58
On August 8, 2016, Dayata, filed this second Muskegon County Police Report,

on the same day, against Defendant Jeffrey Allen Conley, No.#16., the police
stated: I responded to the listed address on domestic assault report. The
suspect left the scene: Return call...btwn and child's father (Jeffrey
Conley) bm wht shirt...drk jeans...has left twd peck in Tahoe Truck.... He
pushed door open...cmp was aslted...ref med...[08-08-16 22:22:59 MCDDLB1 ]
Unk weap...No intox...kids present [08-08-16 22:14:24 MCDDLB1]. On location
I made contact with Dayata Totten. Totten, told me that she was assaulted

by her estranged boyfriend Jeffrey Conley. Earlier today, at 132/7hr, Totten,
reported to the police that Conley, knocked at her door and then sat in a
vehicle in front of the house; 2016-16287. Totten, told me that she was in

a dating relationship with Conley, for [5 years]. They broke up [1.5 years
ago]. They have a child in common. They do not live together. Totten, stated
that there is an unserved PPO in place. Totten, told me that she heard
someone knocking at the door. When she asked who it was a male voice used
Totten's step-father's name. Totten, opened the door and saw Conley. Totten,
tried to close the door. Conley, was attempting to force his way inside.
Conley, swung at Totten, and hit Totten, once on the top of the head. Totten,
was able to close and lock the door. Totten, did not have any visible
injuries. There were no witnesses, to the incident. Totten, did not know
where Conley, resides.His last listed address in RMS is 32 W. Forest. Totten,
gave me Conley's, phone number; I attempted to make contact with Conley,

via TX/CPD, but, was informed that the caller was not accepting calls at
this time. Totten, provided a written statement. She was given a victim
rights card. At this time there is no corroborating evidence to the reported
assault. I will make additional attempts to contact Conley. I attempted

to make contact with Jeffrey Conley, via TX. After-calling the number it

would appear that the number is no longer in service.

ZZ
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.23 Page 23 of 58
It is unlikely that Conley, will make contact with law enforcement

voluntarily. Given that there is no supporting evidence to the reported
assault this case can be closed.See (Attached Second Police Report; Dated
8-8-16). On August 9, 2016, Dayata, filed a Muskegon County Police Report,
that said: I was sent to 32 W. Forest, for a domestic report. Upon arrival

I spoke to Dayata Totten. Totten, stated that a Jeffrey Conley, just left

a Burgundy Tahoe. Totten, has a PPO on Conley. (Confirmed On Lein). Totten,
Stated that she has a child in common with Conley. Totten, added that,that
Conley, was just out of prison, and is a drug dealer. Totten, also stated
that Conley, always carries a gun. Conley, was gone before my arrival. Totten,
did not have a plate to the vehicle and stated that Conley, lives somewhere
in the Heights. I told Totten, to report this incident to the Judge, that
Signed the PPO. Also to call [911] if Conley, returns. See (Attached Police
Report; Dated 8-9-16). On Movember 19, 2016, Dayata, filed another Muskegon
County Police Report, and the Officer, wrote: Officers were dispatched to
the listed address on a PPO violation. It was found that the PPO was unserved.
Jeffrey Conley, was not to be there knocking on the door, but left before we
arrived. Upon arrival I spoke with the caller, Dayata Totten, and advised
her that the PPO needs to be served. If he is avoiding service she needs to
go back to the Judge, and explain this. This complaint can be closed. See
(Attached Police Report; Dated 11-19-16). On November 25, 2016, Dayata,
filed a Muskegon County Police Report, said that: I spoke with Ms. Totten,
about an event which took place at 6:00 a.m., this morning. Ms. Totten, said
her child's father had been knocking on her door. Mad because Ms. Totten,
did not let Conley, see his daughter, on Thankgiving day. Ms. Totten, has a
PPO that has not been served. Conley, is aware of the PPO, and has been
shown the paperwork, but refuses the copy. Ms. Totten, could not provide a
home address for Mr. Conley. Live in Muskegon Heights, and drive a vehicle

with MI [Plate DMR2554]. Vehicle returns out of Grand Rapids, MI. No contact

23
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.24 Page 24 of 58
with Conley. See (Attached Police Report; Dated 11-25-16). On March 26, 2017,

information: I was dispatched to 32 W. Forest, regarding a Dayata Totten,

PPO violation. The complainant has a PPO against childs father ... Jeffrey
Conley ... is currently outside complainant house ... in a cream colored
Gadillac [03-26-17 16:35:33 MCDAEG1] Jeffrey, did knock on complainant door
[03-26-17 16:35:50 MCDAEG1] sitting out front of the house in the vehicle
[03-26-17 16:36-04 MCDAEG1] Jeffrey, is a Black Male ... Brown Hoodie ...
Blue Jeans [03-26-17 16:36:48 MCDAEG1] UDTS: Officer Advised [03-26-17 16:36:
48 MCDAEG1]; [03-26-17 16:36:49 MCDTJW1]. I arrived on scene and spoke with
Dayata Totten. Totten, stated that there is a PPO and that Jeffrey Conley,
had come to the house and knocked on the door. I told Totten, to keep her
doors locked and to call if Conley, comes back. Disposition: Closed. See
(Attached Police Report; Dated 3-26-17). On March 26, 2017, a second

Muskegon County Police Report, was filed by Dayata, regarding a civil dispute
with Jeffrey Conley, which the police stated as information: At approximately
1826 hrs I was approached in the parking lot at MUPD by Jeffrey Conley.
Jeffrey, advised he would like a report made for a violation of a custody
agreement. Jeffrey, was advised that MUPD officers do not intervene in this
matter. He stated he was aware but would still like documentation so she
doesn't call the police on him. Conley with Jeffrey: Jeffrey, stated that

his child's Mother Dayata Totten, was supposed to have their child in common
dropped off at 1:00 P.M., Jeffrey, advised that he was supposed to get three
(3) hours to spend with the child for its [sic] her birthday. He stated that
Dayata, did not have the child ready until nearly 3:00 P.M. Officer Action:
Jeffrey, stated that he would handle the matter in Court. I provided him with
this report number for reference. No wants and no assault. Cleared. See

(Attached Police Report; Dated 3-26-17).

24
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.25 Page 25 of 58
On March 28, 2017, Dayata, filed a Muskegon County Police Report, that

said: Desk received this SERVED PPO against JEFFREY CONLEY. Jeffrey, is not
to bother Dayata Totten, or enter onto 32 W. Forest, per Judge Pittman. This
order was extended from a previous order that expired. Desk never received
this extention which is dated January 10, 2017. This PPO now expires on

April 15, 2017. LEIN Entry complete. See (Attached Police Report, Dated 3-28-
17). On April 20, 2017, Muskegon County Police Officer, said the information
below is confidential - for use by authorized personnel only. Desk received

a cancellation for this PPO. See (Attached Police Case Supplemental Report;

Dated 4-20-17).

MUSKEGON HEIGHTS POLICE DEPARTMENT REPORTS ABOUT JEFFREY CONLEY

 

On May 16, 2017, Crystal Ann-Marie Jenkins, called the Muskegon Heights
Police Department, Report Number 2017-01606, to her home at 2821 9th Street,
in Muskegon Heights, Michigan #49444, about Jeffrey Conley, because the
defendant had a gun. The other individuals mentioned in this police report,
will not be discussed. In part relative to Jeffrey Conley, only the report,
said: Observations, upon arrived I observed five (5) male subjects standing
in front of the residence. As Officer Everson, and I approached the male
subjects they all began attempting to leave the area. One (1) of the males
ran on foot west behind the residence, 2821 9th Street. Officer Everson, gave
chase to him. I stayed with the remaining four (4) subjects and instructed
them to put their hands, above their heads, and to stay in place. One (1)
male subject, Jeffrey Conley, took off running south on 9th Street. I, yelled
for Jeffrey, to stop. Jeffrey, continued running. The remaining subjects
were placed in handcuffs, until Officer Everson, could advise on their status.
The remaining three (3) subjects were identified as Michael Anderson, Keith

Bell, and Christopher Carter. Michael and Keith, both stated they both just

25
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.26 Page 26 of 58
arrived and did not know what was going on. Michael and Keith, were released.

Contact with Christopher Carter (1/0): Christopher, stated he observed
Jeffrey, with a gun. Christopher, stated Jeffrey, placed the gun in a black
bag on side of the residence, at 2821 9th Street, prior to our arrived. (No
gun in a black plastic bag was located.) Christopher, stated his sister,
Crystal Jenkins, and Jeffrey, had been arguing about the residence, at 2821
9th Street, for the last two (2) days. Christopher, stated he did not know
anything else. The disposition: A warrant request for Jeffrey Conley, was
filed for resisting and obstructing. On May 16, 2017, a statement from
Antonio Waller, was taken, and Antonio, stated that he was at this address
with his daughter, who was playing with his cousins daughter. He said
Jeffrey Conley, is his cousin and lives at the above address. He stated that
he did not know what was going on and only ran because he knew he had
warrants. Antonio, denied ever having a gun. A subsequent statement was taken
from Crystal Jenkins, Crystal, stated that she felt her life was in danger.
She said she just moved into the above address. She said she let Jeffrey
Conley, move in with her, but found that he was selling drugs out of the
house, and wanted him to move out. She said he then started threatening her
by racking his gun when passing her and stating that he was going to kill
her. Crystal, stated that she knew Jeffrey, had two (2) guns, but could not
describe them. She said one was placed in a black bag, and the other had,
been wrapped in a Wal-Mart bag. Crystal, could only say that if you are
looking down the barrel the gun looks like it has (2) holes from that angle.
She also thought one (1) of the guns, may have been passed off to the driver
of a newer Burgundy Crysler, with a paper plate. Actions taken: After
returning from chasing Antonio, I learned that Jeffrey, had also ran from
the scene and was unable to locate him. Officer Perez, did submit a warrant

request for Jeffrey, on the charge of R/O. See Officer Perez's, supplemental

26
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.27 Page 27 of 58
for further information. At this time Antonio, was placed under arrest for

Carrying Concealed Weapon (CCW), Felon in Possession of Firearm, R/O. I

also confirmed that he had two (2) warrants. I transported Antonio, to the
Muskegon County Jail (MCJ), and cleared this call. See (Attached Muskegon
Heights Police Report; Dated 5-16-17), On August 4, 2017, the Muskegon
Heights Police Department, was called to 2998 Henry Street/West Summit Avenue,
Norton Shores, Michigan #49444, for Obstructing Justice. On August 4, 2017,
the Defendant Jeffrey Allen Conley, No.#16., ran to Defendant Sequoia Daviya
Totten, No.#15., house, after Officer Robert J. Kooi, and Officer Shaun
Kozal, arrested Jeffrey Allen Conley, for WEMET because WEMET was informed
and stated they also had info that Jeffrey Allen Conley, was Carrying a
handgun and narcotics on him. Conley, was turned over to WEMET who was going
to submit all charges on Conley. See (Attached Police Report; Dated 8-4-17).
On September 27, 2017, Demario Keshawn Carter, called the Muskegon Heights
Police Department, to his residence for reasons that Defendant Jeffrey Allen
Conley, No.#16., had been Intimidation/Stalking him. Demario Keshawn Carter,
home address is: 3229 Leahy Street, in Muskegon Heights, Michigan #49444.

On September 27, 2017, at 19:11:28 hours Officer Scott A. Everson, stated:

I was dispatched to 3229 Leahy, for the report of threats. I arrived and met
with the caller Demario Carter. Demario, stated that the incident happened
at 3012 9th Street. On this day. Demario, stated he was at this location to
speak with a family member, and did not know Jeffrey Conley, was there. He
said he has had issues with Jeffrey, in the past and would not have gone
there knowing Jeffrey, was there. He said Jeffrey, started arguing with him
and mentioned "I'll have you robbed, bitch," and that he would shoot him.
Demario, stated that he wanted to make a report because he feels it could be
related to another incident. He said he was recently shot in the stomach,

and is currently going to court on this case.

27
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.28 Page 28 of 58
He stated that Jeffrey, is related to the shooter, and does not know if he

will follow though with the threats. I advised Demario, how to get a PPO and
then cleared. See (Attached Police Report; Dated 9-27-17). On Movember 20,
2009, the Muskegon Heights Police Department, was called to the location of
incident, 2931 Elizabeth Court, in Muskegon Heights, Michigan #49444, that
pertained to a Larceny. Two (2) Muskegon Heights Police Officers, Maurice A.
Sain, and Calvin J. Mahan, reported, that on the above date and time, I was
dispatched to 2931 Elizabeth Court, for an Larceny Complaint. Upon my arrival
I made contact with Dayata Totten. Ms. Totten, stated that she and her
boyfriend Jeffrey Conley, got into an argument because she wanted to go get
her nails done and he wanted to leave and go do something himself. Totten,
said that she left anyway and Conley, called her and stated that he was
getting his stuff and leaving and she told him that was fine. Totten, said
that when she returned home she observed that Conley, had taken his clothing
along with several new outfits of hers. Totten, said that Conley, also took
shoes and boots, that belonged to her and a purse. Ms. Totten, said that she
and Conley, had split the winnings of a lottery ticket that valued [$5,000.
00] dollars. Totten, said that Conley, took her share that was [$2,500.00].
Totten, and Conley, was living together and had been dating for [7 Months].
Totten, said that Conley, stated to her that he took those items, because he
bought them. Totten, stated that she paid for her own things, and they split
the cost for the lottery ticket that was [$12.00]. I was not able to locate
Mr. Conley, for questing. I advised Ms. Totten, that this could very well be
a civil suit. Officer, cleared with out further incident. A prosecutor review
form was completed and turned in with this report. Officer Maurice Sain [440].
On November 23, 2009, at 08:44:51 hours, this complaint was assigned to
Investigator Calvin J. Mahan, me and I did the following: On November 23,

2009, at 0820 hours I called the phone number listed for the suspect, Jeffrey

28
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.29 Page 29 of 58
Conley, in this report and in doing that I spoke with Niya Pipkins, who

advised me that she was Conley's, cousin and that he lives at her house most
of the time, at 1215 Amity. She indicated that Conley, was not at home this
morning, but that he should be calling or stopping by sometime today. She
advised that she would get a hold of Conley, and give him the message to call
me. On November 24, 2009, at 1445 hours I spoke with the suspect, Jeffrey
Conley, on the phone and he gave me the following statement. He stated that
later that night he went back to Dayata's, house and returned the money, and
clothing, to her. He indicated that their issues have been resolved. On
November 25, 2009, at 1240 hours I spoke with the victim, Dayata Totten,
concerning this incident and she gave me the following statement. She advised
that after she had made the police report Jeffrey, came back to her house,
and gave her the money, and clothing back. She indicated that she had come

up to police department and requested that this complaint be cancelled. At
this point she requests that this complaint be closed out. Upon speaking with
the victim, Dayata Totten, she advised that her money, and clothing, have
been returned to her by Jeffrey Conley, and that she does not want any charges
brought against Jeffrey. See (Attached Police Report; Dated 11-20-09). On
December 1, 2017, the Plaintiff Darrell Dwane Jones, called the Muskegon
Heights Police Department, to the location of incident at 2499 Peck/E Hume
Avenue, in Muskegon Heights, Michigan, for the crime of Aggravated/Felonious
Assault, and the Crime of Damage to Property. Officer Brandon G. Dekuiper,
filed the following information said: I was dispatched to the area of Hume/
Peck. The caller, Darrell Jones, stated that a known man shot at him 2-3
times. Darrell, also stated that he left the area, was too scared to return
to Muskegon Heights. Darrell, requested a phone to report the crime. After
two (2) attempts to call Darrell, both calls went right to voicemail. I was
later informed that Darrell, wanted to meet an Officer, at Toombs Funeral

Home [2108 Peck Street]. Contact was made with Darrell. Darrell, advised

aS
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.30 Page 30 of 58
he was driving down Peck Street, in the area of Hume/Peck Street, when he

noticed Jeffrey Conley, sitting in a Burgundy, Suburban Style Vehicle, at
the corner. Darrell, stated Jeffrey, took off chasing him north on Peck.
Darrell, stated he owned a bunch of rental property in the area. Jeffrey, has
an issue with him because he was dating/living with his Niece at one (1) of
his (Darrell) rentals, and Jeffrey, was selling drug out of it. Darrell,
wanted Jeffrey, out of this rental home, and told his Niece he going to put
her out if she did not put Jeffrey out, which Darrell's, Niece kicked out
Jeffrey. Jeffrey, followed Darrell, as Darrell, tried to drive away from
Jeffrey. Jeffrey, sped up trying to get next to Darrell's, pickup on the
driver side, but Darrell, would speed up preventing Jeffrey. Jeffrey, was
able to pull up next to Darrell's, pickup near the rear, and shot at Darrell,
truck, hitting the pickup's left truck bed fender. Darrell, said he seen
Jeffrey, with a gun, but could not say what color it was or how big the gun
was. Darrell, stated it never crossed his mind of driving to the Heights
Police Department, stating he had other things to worry about. Darrell, also
stated that he did not see anyone else in the Car, with Jeffrey. Darrell,
also stated he was [100%] sure it was Jeffrey, driving the Burgundy,
Suburban Style Vehicle, because he made eye contact with Jeffrey. My body
camera was on and recording the incident. A picture of Darrell's, damaged
truck, was taken and added to the report. An area search was done and no
spend casing were located. Also Jeffrey, was run through LEIN and it was
noticed Jeffrey, has a felony for weapons offense (weapons - firearm -
possession by felon) arrest warrant out of Muskegon Police Department,
report 17-25139. According to Muskegon County Police Department Report,
Darrell, was threatened by Jeffrey, stating “I'm going to kill you" then
showing Darrell, the gun. It is also noted in the report that Jeffrey, had

chased Darrell, around town in his vehicle. Also in the report it's reported

30
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.31 Page 31 of 58
that Darrell Jones, believes Jeffrey Conley, had threatened him because

he is supposed to testify against Jeffrey Conley, in an court case, regarding
a prior assault Muskegon County Police Department (MUPD 2017-23343). Darrell,
also has a PPO in LEIN against Jeffrey Conley. Darrell's, pickup truck was
looked over and the BULLET was not located. An area search for security
camera was done, but no cameras were located. Officer DeKuiper [450] stated:
I attempted and was unable to make contact with Jeffrey Conley. Disposition.
I cleared with nothing further and submitted a warrant request to the
prosecutor's office for felonious assault. See (Attached Police Report;

Dated 12-1-17). The Defendants Dale J. Hilson, Mo.#4., Kathryn H. Norton,
No.#5., Benjamin L. Medema, Mo.#6., Mary E. Farrell, No.#7., Matthew J.
Roberts, Mo.#8., Attorney John R. Beason, No.#9., Attorney Kevin John
Wistrom, No.#10., Detective Logan Anderson, No.#11., Detective Nate Baker,
No.#12., Detective John Doe, No.#13., and Current Prisoner Jeffrey Allen
Conley, No.#16., all knew that Jeffrey Conley, had committed all these acts
and criminal acts against the plaintiff, and others, and did nothing at all
to protect the plaintiff and other citizens of Muskegon County Michigan, in
which the defendants knew or reasonably should have known that defendants
violated the plaintiff's First Amendment Rights to petition the government
for the redress of grievances; to practice the plaintiff's religion as a
member of the Son of Man secular beliefs and practices (Mark 14:21); and to
be free from retaliations by his government officials; The defendants
violated the Fourth Amendment Rights of plaintiff to be secured in his person,
houses, papers, and effects, against unreasonable searches and seizures,
shall not be violated, and no warrants shall issue, but upon probable cause,
Supported by oath or affirmation, and particularly describing the place to
be searched, and the persons or things to be seized; The Fifth Amendment

applies to every level of the government, including the federal, state, and

31
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.32 Page 32 of 58
local levels, as well as any corporation, private enterprise, group, or

individual, or any foreign government in regards to a US citizen or resident
of the US. The Supreme Court furthered the protections of this amendment
through the Due Process Clause of the Fourteenth Amendment. The Fifth
Amendment creates a number of rights relevant to both criminal and civil
legal proceedings. In criminal cases, the Fifth Amendment guarantees the
right to a grand jury, forbids double jeopardy, and protects against self-
incrimination. It also requires that "due process of Law" be part of any
proceeding. The Sixth Amendment guarantees the right of criminal defendants,
including the right to a public trial without unnecessary delay, the right
to a lawyer, the right to an impartial jury, and the right to know who your
accusers are and the nature of the charges and evidence against you. The

plaintiff has suffered prejudice to his business reputation.

14). On January 2, 2018, the Wife Fatima’ Jones, of Plaintiff Darrell
Jones, wrote a message to Defendant Attorney John R. Beason, MNo.#9., that
said Hello Mr. Beason. It was a pleasure speaking with you today. We are
requesting that you obtain the phone records of Jeffrey Conley, on December
1st, 2017, between the hours of 12:00 P.M., and 2:00 P.M. Also his records
during the time that Dayata Totten, made her ... separate police report, on
December ist, 2017, regarding her and Jeffrey Conley. We retraced the chase
and found that the City of Muskegon Heights, has video cameras on [Peck and
Sherman, and Sherman, and Sanford Streets]. Also, there are cameras in
front of the Middle School, that would show he (Jeffrey Conley) was here in
Muskegon. We believe his phone records will be enough to recharge him with
shooting at my Husband. Any local businesses could possibly have [Video]
of the area as well. We went to [Shell's Gas Station], it could be another

name, and asked about the [Video]. We did this because the chase went

32
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.33 Page 33 of 58
through that [Gas Station]. We request to see these [Videos As Well If

Possible]. Officer DeKuiper, of the Muskegon Heights Police Department, took
the report and may be able to follow-up with these requests. Please call
Cell: (231)-457-5976; and Home: (231)-744-8753, anytime if you have any
questions or concerns or if you need to advise us of anything. The only
person who needs to take a polygraph is Jeffrey Conley. He's making a fool
out of the Muskegon County Prosecutor's Office. Thank You. See (Attached
Fatima Jones, Letter-Message To Attorney John R. Beason; Dated 1-2-18). The
Defendants Matthew J. Roberts, No.#8., and John R. Beason, No.#9., and

Kevin John Wistrom, No.#10., moved to have Defendant Dayata Totten, No.#14.,
say the Plaintiff Darrell Jones, had put her up to filing a False Police
Report, contrary to MCL § 750.411a(1)(b), against Jeffrey Conley, No.#16.,

in which she claimed that Jeffrey Conley, had Criminal Sexually Assaulted,
contrary to MCL § 750.520b, her, to keep from prosecuting Defendant Jeffrey
Conley, No.#16., for the Assault with intent to commit murder, contrary to
MCL § 750.83., that Conley, had committed on December 1st, 2017, against the
plaintiff Darrell Jones, in which the defendants knew or reasonably should
have known was a violation of Plaintiff Darrell Jones's, First, Fourth, Fifth,
Sixth, and Fourteenth Amendment Rights, in which the plaintiff has suffered

prejudice to his business reputation.

15). On December ist, 2017, the Defendant Dayata Totten, No.#14., called
the Muskegon County Police Department, and filed a Police Report, against
the Defendant Jeffrey Conley, No.#16., pursuant to MCL § 750.411a(1)(b). The
two (2) Officers Robert Dudka, and L.C. Anderson, said at approximately 2340
hours I responded to a call of domestic violence. On arrival I made contact
with the caller ID as Dayata Totten. Dayata, said that she had just gotten
home from dropping her kids off. Dayata, said that as she was entering her

residence her ex-boyfriend who she ID as Jeffrey Conley, No.#16., pushed her

38
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.34 Page 34 of 58
from behind into the residence. She said that Jeffrey, pushed her all the

way into the living room onto the couch. Dayata, said that Jeffrey, was
pulling on her clothes and saying explicit comments such as "In gonna get

me some’ Dayata, said that he pulled her pants about half way down and
attempted to rip her shirt off. Dayata, said she still had her underwear on
and no penetration happened. Dayata, said that Jeffrey's, penis was out of
his pants and fully erect. She said that Jeffrey, was trying to get her to
perform oral sex. This was a First Degree Criminal Sexual Conduct, contrary
to MCL § 750.520b. Dayata, said that she was yelling at Jeffrey, to stop

the whole time, and that she managed to get free and grab her phone to [call
911]. She said once she broke free and called the police Jeffrey, ran from
the residence. Dayata, was not able to say for sure where Jeffrey, was going,
but did say that he was probably going to head toward Muskegon Heights. She
said that Jeffrey, does not have a permanent address and moves from place to
place. Dayata, said there was no fluids transfered or any items that Jeffrey,
touched inside the residence. Dayata, and Jeffrey, have one child in common.
Dayata, said that Jeffrey, and her have been separated for over [5 years].
Dayata, said that she had a PPO against Jeffrey, but it's no longer valid.
Dayata, was visibly shaken up. Her hair was messed up and shirt was ripped
from the collar down the middle of her T-Shirt. Inside the residence there
was visible signs of a struggle with couches pushed around and multiple

items on the floor such as tables, candles, pillows and small kids toys.
Dayata, had no visible marks or bruises. Pictures of the scene and victim
were taken and turned into command. Victims shirt was collected for evidence.
I instructed Dayata, to spend the away from the home at her Mothers. Dayata,
said her mother (Carolyn Jordan), lives at 2716 Royal Court. Also, I
instructed Dayata, to attempt to acquire another PPO against Jeffrey. I

gave Dayata, a victims Rights Pamphlet and Officer contact information. I

34
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelID.35 Page 35 of 58
also instructed Dayata, to contact us immediately if Jeffrey, returns. An

assisting Officers checked the area for suspect. Check Officer Woodard's
Supp for more details. Suspect was not located. I attempted to make contact
with Dayatas Neighbors. I attempted [32 and 35 Forest Address]. I could not
make contact at either address. LEIN: Confirmed and Valid Warrant for
Jeffrey Conley. Dayata, left the residence to stay with her Mother. The
Disposition: OPEN TOT DB/Evans 52 and Dudka 67. The follow up occurred on
December 8, 2017, contact with Dayata. I called Dayata, on December 6, 2017.
A voicemail was left asking for her to call me. As of December 8, 2017, at
[1100 hours], she has not returned my call. I called again on December 8,
2017, and spoke with Dayata, who was currently at work. She agreed to come
to the Muskegon Police Department, and speak with me on December 11, 2017,
at [1200 hours]. Interview to follow. Interview with Jeffrey, on December 8,
2017, at [0830 hours]: I spoke with Jeffrey, at the Muskegon County Jail.
Jeffrey, was lodged on an unrelated incident on December 6, 2017. Defendant
Logan Anderson, No.#11., along with Defendant Nate Baker, No.#12., said we
spoke with Jeffrey, regarding his incident with Dayata. Jeffrey, was read
his Miranda Rights and agreed to speak with us. Jeffrey, was asked when the
last contact he had with Dayata. Jeffrey, stated that he last had contact
with Dayata, in mid October, at their child in Common School. He said it is
possible that he may have had Telecommunications with her since, but was
certain that is the last time he saw her. Jeffrey, was asked about his
relationship with Dayata, and told that she was alleging that he was at her
residence on December 1, 2017. Jeffrey, adamantly denied being at Dayata's,
residence on 32 W. Forest Avenue, in Muskegon, Michigan. Jeffrey,
immediately stated he was in [Ypsilanti, Michigan]. This was a False lie

Jeffrey, made to the Muskegon Police Detectives, Defendants Logan and Baker.

35
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.36 Page 36 of 58
When Jeffrey, Lied and claimed that he was visiting family members,

specifying Debra Flowers (Aunt) and Isaac Brown (Father). Jeffrey, Debra
Flowers, and Issac Brown, made False Police Reports, in violation of

MCL § 750.411a(1)(b). The Defendant Logan Anderson, No.#11., then stated

I would speak with Debra, and Isaac, immediately following my interview with
Jeffrey. Jeffrey, would further his [alibi] that he was out of town during
this time, by recalling that he was at the [Fairlane Mall Located at 18900
Michigan Avenue, in Dearborn, Michigan #48126; Ph. (313)-436-7600], in the
evening. Jeffrey, stated he made a purchase for approximately [$145.00],

and had the receipt. The [Macy's Fairlane Mall Located at 18900 Michigan
Avenue, in Dearborn, Michigan #48126; Ph. (313)-436-7600, Receipt Jeffrey,
Stated He Made A Purchase For Approximately ($145.00) Dollars, Did Not Take
Place Until December 2, 2017, at 7:14 P.M.]. See (Attached Receipt Jeffrey,
Submitted As Support Of An Alibi Actually Contradict His Jeffrey's Alibi
Defense, That He Was Not In Muskegon County Michigan, On December 1, 2017).
And, Jeffrey, claimed he had the receipt at a relatives home (Marcellus
Wyrick, at 3012 9th Street). The Defendant Logan Anderson, No.#11., claimed
that he - I would later speak with Marcellus, who said he would LOOK for the
the RECEIPT and contact me if it is located. Marcellus, would contact me to
Say he turned the receipt, Dated December 2, 2017, not December 1, 2017,
over to Defendant Attorney Kevin John Wistrom, No.#10. The Defendant Kevin
John Wistrom, No.#10., is caught on Tape, clearly slandering the Plaintiff
Darrell Jones, and calling the Plaintiff, a "Slum Landlord’) in an effort to
damage the Plaintiff's, business reputation, to protect Jeffrey Conley, from
going to Jail, for all the crimes he committed against the Plaintiff Darrell
Jones, and other Citizens of Muskegon County. The Defendant Logan Anderson,
No.#11., said the allegations from Dayata, were explained to Jeffrey. He was

asked why Dayata, would make up that she was assaulted by him.

36
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.37 Page 37 of 58

Jeffrey, explained that he is having ongoing issues with Dayata's, Uncle,
Darrell Jones. Jeffrey, believes that Dayata, and Darrell, are trying to
falsely place criminal charges on him. I asked Jeffrey, to explain why
Darrell, and Dayata, would try and place charges on him. Jeffrey, stated
that part of the issue is that Darrell, owns the home, that Dayata lives in.
Darrell, pays for cars, rent and other things, for Dayata, in exchange for
sex. Jeffrey, also believes that Darrell, has Dayata, addicted to Norco.
Darrell, in turn is trying to keep Jeffrey, away from Dayata. Jeffrey, not
Darrell, stated he has no involvement with Dayata, other than having a child
with her. More of the new allegations from Dayata, were explained to Jeffrey.
He was told that Dayata, was arriving home to her residence on 32 W. Forest
Avenue, and he pushed her into the home, and began to assault her. Jeffrey,
reacted strongly that he was not at her residence and added that Darrell,
must have put her up to this and she needs to be prosecuted. I checked RMS
to see past history with Darrell, and Jeffrey. Defendant Logan Anderson,
No.#11., said: I located the following recent police contacts regarding the
allegations from Darrell, against Jeffrey: The following Muskegon Police
Reports, 17-23343 Jeffrey, was arrested on October 9, 2017, for assaulting
Darrell; 17-23759 Jeffrey, was accused of making threats toward Darrell, on
October 15, 2017; 17-25139 Jeffrey, was accused of making threats to Darrell
(Warrant Requested, On November 1, 2017); 17-25193 Jeffrey, was accused of
Stalking Darrell, On November 2, 2017; 17-04077 Jeffrey, was accused of
Shooting at Darrell, while both were in separate vehicle (December 1, 2017
at 1449 hours). At this time, the Defendant Attorney Kevin Wistrom, No.#10.,
came to speak with Jeffrey, about his unrelated charge. The Defendant Kevin
Wistrom, had no objections of Defendant Logan Anderson, Mo.#11., and the

Defendant Nate Baker, Mo.#12., speaking with Jeffrey. Jeffrey, requested

37
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.38 Page 38 of 58
his Attorney Defendant Kevin John Wistrom, #10., be present and began with

giving a summary about the new allegations to Kevin Wistrom. A summary of

the allegations from December 1, 2017, were given to Jeffrey's Attorney.
Attorney Wistrom, would immediately say, “you had gone to Ypsilanti (on
Friday)" as he spoke to Jeffrey. Jeffrey, would later state that he was out
of town visiting family in Ypsilanti, and came back to Muskegon, on December
5, 2017, as he had court on December 6, 2017. This was a straight out lie,

by the Defendant Kevin John Wistrom, #10. What is he suggesting that the
Defendant Jeffrey Allen Conley, No.#16., calléd him to tell the Defendant
Wistrom, that he - Jeffrey, was going to visit his family in Ypsilanti, on
December 1, 2017, before he when to Ypsilanti? This proposition offered by
Defendant Kevin John Wistrom, No.#10., has to be rejected in light of all

the evidence, which is clear and convincing that Defendant Jeffrey Allen
Conley, No.#16., was in Muskegon County, Michigan, on December 1, 2017, at
the time, he "Shot at Darrell, in Muskegon Heights, Michigan, and at the
time, he sexually - criminally sexually assaulted Dayata’’ The Defendant

Logan Anderson, No.#11., said the interview was audio recorded and an added
to the case file, The interview was concluded by Jeffrey, wanting charges,
this is why Defendant Logan Anderson, No.#11., Defendant Nate Baker, MNo.#12.,
and Defendant John Doe, who's real name is Corey Luker, No.#13., all Muskegon
County Police Detectives, sought to bring false charges against Darrell
Jones, who was not ... responsible for the allegations against the Defendant
Jeffrey Allen Conley, No.#16., on December 1, 2017, by Defendant Dayata
Totten, No.#14. The Defendant Logan Anderson, No.#11., said he made contact
with Debra Anne Flowers, immediately following his interview with Jeffrey,

I would speak with Debra, on the phone (followed by Isaac Brown). I asked
Debra, what her relation was to Jeffrey Conley. Debra, confirmed that Jeffrey,

is her nephew. She was asked when she last saw Jeffrey. Debra, stated that

38
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.39 Page 39 of 58
Jeffrey, came to visit on December 1, 2017, and arrived to her home around

(2200 hours - which is 10:00 P.M.), on December 1, 2017. She added that
Jeffrey, was at his fathers home before he came to hers. Both Debra and Isaac
Brown, live in the Ypsilanti, Michigan area. Contact with Isaac Keith Brown.
Isaac, confirmed to me that he is the father to Jeffrey. Isaac, would tell

me that he was not home when Jeffrey, arrived to his home in Ypsilanti. As
Jeffrey, called Isaac, when he arrived at the home and Isaac, went to meet
him. Isaac, stated the time was approximately (1700-1800 hours which is
between the hours of 5:00 P.M., and 6:00 P.M.), on December 1, 2017. Now just
calculate the time, and it is clear that Jeffrey Allen Conley, No.#16., was
in Muskegon County, Michigan, at the moment and time, he pulled the trigger

on that gun, he was carrying to shoot at Darrell Jones, on December 1, 2017.

On December 11, 2017, the Defendant Logan Anderson, No.#11., said I
would speak with Isaac, on the phone. Isaac, told me that he spoke with
Defendant Sequoia Totten Randle-El, No.#15., who is the sister to Dayata.
Sequoia, allegedly told Isaac, that Darrell, is trying to put Jeffrey, in
Jail, by making up allegations against him. The Defendant Sequoia Totten
Randle-El, No.#15., must be charged with making a False Police Report,
contrary to MCL § 750.411a(1)(b), against Darrell Jones, because the lying
Defendant Sequoia Totten Randle-El, No.#15., knows that her Husband, and
Jeffrey Conley, is running a "Drug Criminal Enterprise’) in Muskegon County,
and because the Plaintiff Darrell Jones, will not allow Jeffrey, and Sequoia
Husband, to sell drugs, out of his rental houses, she has made up these lies
to protect Jeffrey. This is why Jeffrey, ran to her house at 3112 Seventh
Street, in Muskegon Heights, Michigan #49444, when WEMET arrested Jeffrey,
there. Isaac, stated he knows Darrell, from when he used to live in

Muskegon. Isaac, is afraid that Darrell, will hire someone to kill Jeffrey.

38
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.40 Page 40 of 58
Isaac, based his fears about what Darrell, will try to do to Jeffrey, from

speaking with Jeffrey, and Sequoia. The only thing, will kill them is the
drugs the Defendants Jeffrey, Sequoia, and her Husband, are using, and
trying to sell out of Darrell Jones, rental houses. The Plaintiff Darrell
Jones, ask the Court to look at the Documents where Jeffrey Conley, admit
that he was in Muskegon, Michigan, on December 1, 2017, as well as his own
Father Isaac Keith Brown. The Defendant Logan Anderson, Mo.#11., said Isaac,
first spoke with Jeffrey, on December 1, 2017, at (1000-1100 hours this is
between 10:00 A.M., and 11:00 A.M., in the Morning on December 1, 2017). The
Defendant Logan Anderson, Mo.#11., said Jeffrey, told Isaac, that he was
being chased by Darrell, and another unknown male. Isaac, told Jeffrey, to
contact the Police. Around (1400-1500 hours between 2:00 P.M., and 3:00 P.M.,
on December 1, 2017), Jeffrey, would call Isaac, and tell him he was leaving
Muskegon, to see him in Ypsilanti. Jeffrey, would call Isaac, again around
(1700-1800 hours between 5:00 P.M., and 6:00 P.M., on December 1, 2017), and
tell Isaac, that he was waiting for him at his home. Jeffrey, would stay and
visit Isaac, until he left later in the evening to visit Debra. Isaac,
voiced his concern for the safty of his Son regarding what Darrell, may do
and what he is capable of. Isaac, believes Darrell, is in possession of a
gun. Isaac, was told to report any contact with Darrell, to the Police. On
November 1, 2017, the Defendant Benjamin L. Medema, Mo.#6., Defendant
Kathryn H. Morton, No.#5., Defendant Mary E. Farrell, Mo.#7., in The People
Of The State Of Michigan v. Jeffrey Allen Conley, Case No.#17-18-9245-FY,
filed a Felony Complaint against the Defendant Jeffrey Allen Conley, No.#16.,
that charged Defendant with Five (5) separate counts: (1) Firearm Possession
By Felon, contrary to MCL § 750.224f; (2) Carrying Concealed Weapons,
contrary to MCL § 750.227; (3) Assault With A Dangerous Weapon (Felonious

Assault) did make an assault upon Plaintiff Darrell D. Jones, with a

40
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.41 Page 41 of 58
dangerous weapon, to-wit: a Pistol, but without intending to commit the

crime of Murder, contrary to MCL § 750.316, or to inflict great bodily harm
less than the crime of Murder, contrary to MCL § 750.82; (4) Weapons -

Felony Firearm, contrary to MCL § 750.227b; and (5) Habitual Offender -
Fourth Offense, contrary to MCL § 769.12. For the Police and Muskegon County,
Prosecutors, to keep from Prosecuting these crimes against Jeffrey Conley,
for the crimes, Jeffrey Conley, committed against the Plaintiff Darrell
Jones, they then sought individuals out to lie on the Plaintiff Darrell Jones,
for absolutely no reason at all. On December 11, 2017, the Defendant Logan
Anderson, No.#11., and Defendant Mate Baker, No.#12, interviewed with the
Defendant Dayata Totten, No.#14. Dayata, would call me and ask that I come

to her residence to speak about the incident. Along with Detective Baker, we
spoke with Dayata, at her residence. She was home alone at the time. The
interview was audio recorded and later added to the case file. These are the
highlights from the interview. Dayata, stated she arrived home alone in the
evening of December 1, 2017. She did not see where Jeffrey, came from as he
pushed her into the residence and attempted to pull her clothing off. She
Stated that Jeffrey, made comments such as, “you gonna give me some ... you
gonna suck my dick’) She did not see where Jeffrey, came from or how he
arrived. Dayata, was certain the male, who unlawfully entered her home and
attempted to Rape her was Jeffrey Conley, as she saw him well. Dayata,

stated this was the first time, she saw Jeffrey, in about [2] Months. Dayata,
does not know why Jeffrey, would do this to her. She suspects it has
something, to do with the ongoing issue between Jeffrey, and her Uncle,
Darrell Jones. Dayata, wants full Prosecution against Jeffrey, for the Home
Invasion, contrary to MCL § 750.110a; and Attempted Criminal Sexual Conduct

in the First Degree, contrary to MCL § 750.520b.

41
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.42 Page 42 of 58
Dayata, was then presented with the information and alibi that Jeffrey,

presented to Defendant Logan Anderson, No.#11., previous. Dayata, would at
first tell Logan Anderson, that she was telling the truth and Jeffrey, was

at her residence on December 1, 2017. After speaking with Dayata, about her
allegations and the alibi of Jeffrey, she would state the following: Dayata,
stated she has had ongoing issues with Jeffrey, and made up the story, to

get him out of her life. She attempted to send him to prison by making up

the story. Dayata, admitted that Jeffrey, was not at her home on December 1,
2017. She recalls not seeing him for Months. Dayata, stated she acted alone
and no one assisted her in making the lies up. The Defendant Logan Anderson,
No.#11., said he questioned the Defendant Dayata Totten, No.#14., about being
helped or told by anyone else in fabricating the story. Dayata, thought about
the question and would not say that anyone else put her up to making the
false allegations. Logan Anderson, said he asked Dayata, to contact Logan
Anderson, if she had any other information. She had no further questions at
this time. Logan Anderson, said he told her that the statements she made will
be presented to the Prosecutors Office. The Defendant Logan Anderson, No.#11.,
and Defendant Mate Baker, No.#12., wanted Dayata, to say that her Uncle
Darrell Jones, had put her up to making the False Police Report, contrary to
MCL § 750.411a(1)(b), which the Plaintiff Darrell Jones, had absolutely
nothing to do with. This caused the Defendant John Doe, who is Detective
Corey Luker, Mo.#13., and Defendant Nate Baker, No.#12., to follow and

pursue the Plaintiff Darrell Jones, since December 11, 2017. On December 11,
2017, Nate Baker, No.#12., and Corey Luker, No.#13., had a Police Patrol
Cruiser, to stop and pull over the Owner of [J.T. Installer A Furnace
Company], the Plaintiff Darrell Jones, had hired to work on the Plaintiff's

rental Properties. The Defendants Nate Baker, and Corey Luker, asked J.T.

42
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.43 Page 43 of 58
Installer, A Thousand (1000) Questions about was he being paid right for

working for the Plaintiff Darrell Jones, and that J.T. Installer, should
consider not working on the Plaintiff Darrell Jones, rental properties. Thes
Defendants Nate Baker, and Corey Luker, has harassed the Plaintiff Darrell
Jones, employees the Plaintiff has hired - to worry and hinder the employees
from working on the rental properties of the Plaintiff's by repeated attacks,
which is still ongoing to the present day, which the Plaintiff Darrell Jones,
has [Video Tapes], to prove his allegations against Defendant Nate Baker,
No.#12., and Defendant Corey Luker, No.#13., and Defendant Kevin John
Wistrom, Mo.#10. When Defendants Nate Baker, and Corey Luker, had the Cruiser
stopped the hired employee, the Patrol Officer, gave him a ticket, and the
Defendants Nate Baker, and Corey Luker, asked the employee, was he being
properly paid by the Plaintiff Darrell Jones. On December 11, 2017, the
Defendant Logan Anderson, No.#11., and Defendant Nate Baker, No.#12., make
contact with the the Defendant Kevin John Wistrom, MNo.#10. Kevin Wistrom,
(Attorney for Jeffrey) contacted the Defendant Logan Anderson, by phone. The
Defendant Logan Anderson, said he explained to Defendant Attorney Wistrom,
that no charges will be filed on his client in this incident, for Home
Invasion, and Criminal Sexual Conduct. Attorney Wistrom, stated he would

FAX Defendant Logan Anderson, the receipt from the [Fairlane Mall; Dated
December 2, 2017]. See (Attached Macy's Fairlane Mall, Receipt located at
18900 Michigan Avenue, in Dearborn, Michigan #48126; Ph. (313)-436-7600;
Dated December 2, 2017). On December 11, 2017, the Defendant Logan Anderson,
No.#11., received the December 2, 2017, receipt from the Fairlane Mall, in
which he should have been able to discern that this receipt did not remotely
support the Defendant Jeffrey Allen Conley, No.#16.; alibi’ defense, because

the receipt is Dated December 2, 2017, not December i, 2017.

43
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.44 Page 44 of 58
If Defendant Kevin John Wistrom, No.#10., locates it. If/when the December

2, 2017, receipt comes available, it will be added to the case file. The
Defendant Kevin John Mistrom, No.#10., lied to help the Defendants Logan
Anderson, No.#11., Nate Baker, No.#12., and Corey Luker, No.#13., frame the
Plaintiff Darrell Jones, upon false charges. The Defendant Logan Anderson,
No.#11., next said he called the Defendant Dayata Totten, No.#14., and an
asked for her to speak with Defendant Logan Anderson, in person, regarding
any further information she had. The Defendant Logan Anderson, No.#12., made
this contact with Dayata, on December 12, 2017. Dayata, left Defendant Logan
Anderson, a voicemail around [1400 hours] stating she had a right to remain
silent and did not wish to speak any further. On December 12, 2017, Defendant
Logan Anderson, said he then spoke with the Assistant Prosecutor Attorney
(APA) Defendant Matthew J. Roberts, No.#8., regarding Dayata, putting the
false allegations on Jeffrey. A warrant request is being submitted to [LEAP
Portal], against Dayata, for False Police Report. See (MCL § 750.411a(1)(b).
This incident may be reopened if any further information comes available.
See (Attached Muskegon County Police Incident/Investigation Report, Written
Robert Dudka; Dated December 1, 2017, and Case Supplemental Report, Written
by Logan Anderson, Dated December 8, 2017, That Consist of Other Dates of
His Follow Up of the Investigation). On December 15, 2017, the Defendant
Matthew J. Roberts, No.#8., in The People of The State of Michigan v.

Dayata Totten, Case No.#18-00-0513-FH, filed the Felony Complaint and
Warrant, and charged the Defendant Dayata Totten, No.#14., with making a
False Police Report. The complaining witness says that on the date, December
1, 2017, and at the location, 32 W. Forest Avenue, in Muskegon, Michigan,
#49442, described above, the Defendant, contrary to law. Count-1: False
Report Of A Felony, did, intentionally make a false of the commission of a

felony, Criminal Sexual Conduct, to a peace officer of the City of Muskegon,

44
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.45 Page 45 of 58
knowing that the report was false; contrary to MCL § 750.411a(1)(b). [750.

411A1B] Felony: [4 Year and/or $2,000.00]. Upon conviction of a felony or

an attempted felony court shall order law enforcement to collect DNA
identification profiling samples. If there is a check to the left, please
place warrant information on NCIC. The complaining witness asks that
Defendant be apprehended and dealt with according to law. See (Attached
Felony Complaint Authorized By Defendant Matthew J. Roberts; Dated December
15, 2017; And The Felony Warrant Authorized By Judge/Magistrate; Dated
December 18, 2017). On February 8, 2018, On February 8, 2018, the Defendant
Dale J. Hilson, No.#4., in The People of The State of Michigan v. Dayata
Totten, Case No.#18-00-0513-FH, filed the Felony Information, in the
Muskegon County 14th Circuit Court. See (Attached Felony Information; Dated
2-8-18). The Defendant Dale J. Hilson, No.#4., has continued his work in
trying to find someone or anybody, he can to falsely accuse the Plaintiff
Darrell D. Jones, of a felony. On February 8, 2018, the Defendant Mary E.
Farrell, No.#7., in The People of The State of Michigan v. Dayata Totten,
Case No.#18-00-0513-FH, pursuant to [1986 PA 46], the following is a list

of witnesses - Officer Robert Dudka, Detective Logan Anderson, Kevin Wistrom,
Darrell Jones, and Marcellus Wyrick - known to the Prosecuting Attorney who
might be called at trial and all res gestae witnesses known to the
Prosecuting Attorney or Investigating Law Enforcement Officer. See (Attached
List of Res gestae; Dated 2-8-18). The Defendant Mary E. Farrell, No.#7.,
also worked hard to have the Defendant Dayata Totten, No.#14., to falsely
accuse the Plaintiff Darrell Jones, of putting her up to making the charges
on December 1, 2017, against the Defendant Jeffrey Allen Conley, No.#16. The
Defendants knew that Plaintiff Darrell Jones, had nothing to do with Dayata,

and Jeffrey Conley's, relationship problems.

45
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.46 Page 46 of 58
On November 1, 2017, the Defendant Benjamin L. Medema, No.#6., in

The People of The State of Michigan v. Jeffrey Allen Conley, Case
No.#17-18-9245-FY, filed a felony complaint against the Defendant Jeffrey
Allen Conley, No.#16., that charged defendant with Five (5) separate counts:
(1) Firearms Possession By Felon, contrary to MCL § 750.224f; (2) Carrying
Concealed Weapons, contrary to MCL § 750.227; (3) Assault With A Dangerous
Weapon (Felonious Assault) did make an assault upon Plaintiff Darrell D.
Jones, with a dangerous weapon, to wit: a Pistol, but without intending to
commit the crime of Murder, contrary.to MCL § 750.316, or to inflict great
bodily harm less than the crime of Murder, contrary to MCL § 750.82;

(4) Weapons - Felony Firearm, contrary to MCL § 750.227b; and (5) Habitual
Offender - Fourth Offense, contrary to MCL § 769.12. On December 19, 2017,
the Defendant Matthew J. Roberts, MNo.#8., submmitted the Motion/Order of
Nolle Prosequi, to dismiss the above Criminal Charges, against the Defendant
Jeffrey Allen Conley, No.#16., {Without Prejudice] for the following reasons:
Further Investigation. On December 20, 2017, the Court said the - Motion

For Nolle Prosequi Is Granted And The Case Is Dismissed Without Prejudice.
See (Attached Motion/Order Of Nolle Prosequi; Dated 12-19-17; and 12-20-17).
The Plaintiff Darrell D. Jones, move the Prosecuting Attorney, Defendant
Dale J. Hilson, No.#4., to reinstate these charges against the Defendant
Jeffrey Allen Conley, No.#16., stop the denial of Plaintiff Darrell D. Jones,
First Amendment Rights to Petition the Government for the Redress of his
Grievances. On February 27, 2018, the Defendant Matthew J. Roberts, No.#8.,
and the Assistant Prosecuting Katherine T. Matlock, next in The People of
The State of Michigan v. Jeffrey Allen Conley, Case No.#17-18-8744-SM, had
filed Motion/Order of Nolle Prosequi,is granted and the Count-I Assault and

Battery, contrary to MCL § 750.81,:case is dismissed [Without

46
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.47 Page 47 of 58
Prejudice]. See (Attached Motion/Order Of Nolle Prosequi; Dated 2-27-18)

The charges as mentioned above must be reinstated. On February 28, 2018, the
Defendant John R. Beason, No.#9., informed Dayata, in The People of The
State of Michigan v. Dayata Totten, Case No.#18-00-0513-FH, that the
Defendant Matthew J. Roberts, No.#8., wanted Dayata, to testify against the
Plaintiff Darrell D. Jones. The Defendant John R. Beason, said:"I canceled
the Cobb hearing on Friday. Prosecutor Defendant Matthew J. Roberts, No.#8.,
offer Misdemeanor if you (meaning Dayata), testify against Darryl, so no use
going to hearing’ See (Attached E-Mail From Lawyer John Beason Cell; Dated
2-28-18, at 3:05 P.M.). On Monday, June 18, 2018, at 9:03 A.M., Attorney
Kenneth S$. Hoopes, Ladas & Hoopes Law Offices, PLC, at 435 Whitehall Road,
in N. Muskegon, Michigan #49445; Ph. (231)-744-6218, wrote: Dear Mr. Beason,
I have been contacted by Darrell Jones, to request information you may have
regarding his niece, Dayata Totten, and her pending ... The People of The
State of Michigan v. Dayata Totten, Case No.#18-00-0513-FH, with the
Muskegon County Prosecutors Office, and said Prosecutor's Office interests
in Mr. Jones. As I believe you are aware, Mr. Jones, has had run in's with
Jeffrey Conley, who is also at the center of Ms. Totten's, pending case.

Could you please respond to the following:

1). Has the Muskegon County Prosecutor's Office made requests to you
or Ms. Totten, to implicate Mr. Jones, as to coercing or otherwise trying to
convince Ms. Totten, to file a false report as to assaults by Mr. Conley?

1). On June 18, 2018, the Defendant John R. Beason, No.#9., responded
to 711 at 1:04 P.M., and said:"From the beginning when Defendant Matthew
Roberts, No.#8., had the Case No.#18-00-0513-FH, at PC. N Preliminary it was
his belief that Totten, Case was Orchestrated by Jones, to get back at
Conley, was false since she recanted her CSC complaint when interview by the
Detective ... Defendant Logan Anderson, No.#11., ... At the pretrial the
offer was if Totten, would come forth and say it was false and Jones, was
involved in that false police report ... She could plea to a misdemeander.

I rejected the offer and matter was set for trial"

47
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.48 Page 48 of 58

2). Has this request from the Prosecutor's Office been on more than
one (1) occasion?

2). On June 18, 2018, the Defendant John R. Beason, No.#9., responded
to 912 at 1:04 P.M., and said:“Yes the misdemeanor offer ... by the Defendant
Matthew Roberts, No.#8., was at the preliminary examination and pretrial"

3). Has the Prosecutor's Office requested information from you
personally that may assist them in implicating Mr. Jones, in any crime
involving Jeffrey Conley? Any information you could provide Mr. Jones,
regarding the above would be greatly appreciated.

3). On June 18, 2018, the Defendant John R. Beason, No.#9., responded
to 913 at 1:04 P.M., and said:"No information has been requested of me ...
by the Defendant Matthew Roberts, No.#8., personally ... Only through
Totten ... As in [number-1]. Hope this answers your inquiry sent from Yahoo
Mail on Android. See (Attached Attorney Kenneth S. Hoopes Questions To
Defendant Attorney John R. Beason, and The Defendant Attorney John R. Beason,
Answers - Xfinity Connect Re-Dayata Answer Printout; Dated 6-18-18).

On July 16, 2018, the Plaintiff Darrell D. Jones, submitted his
Complaint on Defendant Logan Anderson, No.#11., and Defendant Mate Baker,
No.#12., to the Muskegon City Police Department, directed to the Attention:
Captain Dennis Lord, at 980 Jefferson Street, in Muskegon, Michigan #49440.
See (Attached Three (3) Page Letter From Darrell D. Jones, To Captain
Dennis Lord; Dated 7-16-18). The plaintiff was denied his rights to petition
the government for the redress of grievances, in which the defendants, knew
or reasonably should have known was a violation of the plaintiff's
Constitutional Rights, in which the plaintiff has suffered prejudice to

his business reputation.

48
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.49 Page 49 of 58

Third Cause of Action
Count-III

Supplemental Jurisdiction

C. Supplemental Jurisdiction Is Invoked

 

16). The plaintiff adopt and an incorporate herein by reference
1 through 16, as if those paragraphs were fully setforth [below] in this

complaint, and an allege and reallege in the following paragraphs that:

17). Pursuant to 28 U.S.C. § 1367(a) provides: Except as provided
in subsections (b) and (c) or as expressly provided otherwise by Federal
Statute, in any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction
over all claims that are so related to claims in the action within such
Original jurisdiction that they form part of the same case or controversy
under Article III of the United States Constitution. Such supplemental
jurisdiction shall include claims that involve the joinder or intervention
of additional parties. The doctrine of "pendent" jurisdiction, which had
perhaps its best known and most generous interpretation in United Mine
Workers v. Gibbs, 383 U.S. 715; 86 S.Ct. 1130 (1966), recognizes that in
our federal system a plaintiff who has a federal claim against a defendant
will often find that the same wrongful conduct that grounded the federal
claim has given rise to a claim under state law as well. They may be
Separate claims, or they may merely be different "counts" or “grounds” or
"theories" in support of what is essentially a single claim. Each can be
sued on in its own court system, of course, but that creates duplication

and waste.

49
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.50 Page 50 of 58
RELIEF REQUESTED

WHEREFORE, the foregoing reasons the plaintiff Darrell D. Jones,
respectfully moves this Honorable Court, to grant the plaintiff a Temporary
Restraining Order, and a Preliminary Injunction, against the Muskegon County
Prosecutor Defendant Dale J. Hilson, No.#4., to reinstate all Criminal
Charges the plaintiff Darrell D. Jones, has against the Defendant Jeffrey
Allen Conley, No.#16., and to award the plaintiff Darrell D. Jones, Five
Hundred Million ($500,000,000.00) Dollars, against all Defendants named in
this Complaint, for the violations of the plaintiff's First Amendment Rights
to petition the government for the redress of grievances; to practice the
plaintiff's religion as a member of the Son of Man secular beliefs and
practices (Mark 14:21); and to be free from retaliations by his government
officials; The defendants violated the Fourth Amendment Rights of plaintiff
to be secured in his person, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no warrants
shall issue, but upon probable cause, supported by oath or affirmation, and
particularly describing the place to be searched, and the persons or things
to be seized; The Fifth Amendment applies to every level of the government,
including the federal, state, and local levels, as well as any corporation,
private enterprise, group, or individual, or any foreign government in
regards to a US citizen or resident of the US. The Supreme Court furthered
the protections of this amendment through the Due Process Clause of the
Fourteenth Amendment. The Fifth Amendment creates a number of rights relevant
to both criminal and civil legal proceedings. In criminal cases, the Fifth
Amendment guarantees the right to a grand jury, forbids double jeopardy, and

protects against self-incrimination.

50
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.51 Page 51 of 58
It also requires that "due process of law" be part of any proceeding. The

Sixth Amendment guarantees the right of criminal defendants, including the
right to a public trial without unnecessary delay, the right to a lawyer,
the right to an impartial jury, and the right to know who your accusers are

and the nature of the charges and evidence against you.

Dated: 4-22-19

 

Muskegon, Michigan #49445
Ph. (231)-638-3298

51
Case 1:19-cv-00316-RJJ-RSK ECF No. 1 filed 04/24/19 PagelD.52 Page 52 of 58
AFFIDAVIT AND CERTIFICATION OF COMPLAINT

I, DARRELL D. JONES, AND JONES INVESTING, LLC In Pro Per, being first
duly sworn, under the penalty of perjury, pursuant to 28 U.S.C. § 1746,

deposes and says as follows:
1). If sworn as a witness, I can testify competently to the facts

Contained within this Affidavit and Certification of Complaint, Dated

Monday, April 22, 2019.

Dated: 4-22-19

 

1976 Dykstra Road
Muskegon, Michigan #49445
Ph. (231)-638-3298

52
Case 1:19-cv-00316-RJJ-

From:

Darrell D. Jones

1976 Dykstra Road
Muskegon, Michigan #49445

 
To:

Clerk of the Court

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
399 Federal Building

110 Michigan Street, NW

Grand Rapids, Michigan #49503

Enclosed Original Complaint
Sent: April 22, 2019°

 
   

pags
POSTAL SERVICE

| CAUTION
 

 

 
Case 1:19-cv-00316-RJJ-RSK ECF No. 1filed 04/24/19 PagelD.57 Page 57 of 58

 

Retail
US POSTAGE PAID

Origin: 39540
$80.50 “2...

51 Lb 0.8 Oz
1015

EXPECTED DELIVERY DAY: 04/24/19

ha [C020]
TO:
110 MICHIGAN ST NW

STE 399
GRAND RAPIDS MI 49503-2317

USPS TRACKING NUMBE} (a

ATA TA

9505 5140 5993 9112 3092 62

 

 
BegoiID.58 Page 58 of 58

 

 

 

 

 

 

 

' Sar EHP T

 

 

 

 

 

 

 

 

qd

Biveerrg 88:20 ib GOW :A7
c@ MSWG6E ST:@d Ld sydd sdb
PeG08 <“WLOL TSB -LOM

Hag XS oka <~ BOW

TSG ABOPOMINP I

 
